Citation Nr: 1615824	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for musculoligamentous low back strain (low back disability) on an extraschedular basis.

2.  Entitlement to a rating in excess of 30 percent for discogenic arthritis changes of the cervical spine (cervical spine disability) on an extraschedular basis.

3.  Entitlement to an increased rating for right lower extremity radiculopathy on a schedular basis, currently evaluated as 10 percent disabling prior to June 26, 2015, and 20 percent disabling as of June 26, 2015.

4.  Entitlement to an increased rating for right lower extremity radiculopathy on an extraschedular basis, currently evaluated as 10 percent disabling prior to June 26, 2015, and 20 percent disabling as of June 26, 2015.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy on a schedular basis.

6.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy on an extraschedular basis.  

7.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome with degenerative changes (right knee disability) on a schedular basis.

8.  Entitlement to a rating in excess of 10 percent for a right knee disability on an extraschedular basis.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted a 40 percent rating for the Veteran's low back disability and a 30 percent rating for his cervical spine disability and continued a 10 percent rating for his right knee disability.  In May 2012, the Veteran filed a notice of disagreement (NOD) with the disability ratings assigned for his low back disability and cervical spine disability. 

In a March 2015 decision, the Board denied increased schedular ratings for the Veteran's low back and cervical spine disabilities and granted separate 10 percent schedular ratings for radiculopathy of right and left lower extremities.  
The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion for partial remand (joint motion) requesting that the Court vacate the portion of the Board's decision that denied ratings in excess of 10 percent for radiculopathy of the right and left lower extremities and remanded the case for readjudication in compliance with the directives specified.  The portion of the Board's March 2015 decision that denied increased schedular ratings for the low back and cervical spine disabilities was left undisturbed, and these issues are no longer on appeal.  The Court issued an order in November 2015 granting the joint motion and returned the case to the Board.  

In the March 2015 decision, the Board remanded the issues of entitlement to increased ratings on an extraschedular basis for the low back disability, cervical spine disability, and radiculopathy of the right and left lower extremities to the Agency of Original Jurisdiction (AOJ) for further development.  In addition, the Board remanded the issue of entitlement to TDIU.  These issues have since been returned to the Board.

In an August 2015 supplemental statement of the case (SSOC), the AOJ also addressed the issue of entitlement to an increased rating for the Veteran's service-connected right knee disability as part and parcel of his claim for TDIU.  Consequently, this issue is also on appeal.

In an August 2015 rating decision, the AOJ granted service connection for right lower extremity radiculopathy and assigned an initial 10 percent rating from April 7, 2011, to June 25, 2015, and a 20 percent rating as of June 26, 2015.  The AOJ also granted service connection for left lower extremity radiculopathy and assigned an initial 10 percent rating effective from April 7, 2011.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings on an extraschedular basis for the service-connected low back disability, cervical spine disability, radiculopathy of the right and left lower extremities, and right knee disability and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period from April 7, 2011, to June 25, 2015, the Veteran's right lower extremity radiculopathy was not productive of impairment greater than mild incomplete paralysis.

2.  As of June 26, 2015, the Veteran's right lower extremity radiculopathy has not been productive of impairment greater than moderate incomplete paralysis.

3.  The Veteran's left lower extremity radiculopathy has not been productive of impairment greater than mild incomplete paralysis.

4.  The Veteran's service-connected right knee disability is not productive of ankylosis, actual or functional flexion limited to 30 degrees, actual or functional extension limited to 5 degrees, recurrent subluxation or lateral instability, dislocated cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.



CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for right lower extremity radiculopathy on a schedular basis, currently evaluated as 10 percent disabling prior to June 26, 2015, and 20 percent disabling as of June 26, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy on a schedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a rating in excess of 10 percent for a right knee disability on a schedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding radiculopathy of the right and left lower extremities, the Veteran is challenging the initial evaluations assigned following the grant of service connection for the disabilities.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to these issues.  

Regarding the right knee disability, the RO provided the Veteran with a notification letter in June 2011 prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, available, and relevant post-service medical records, including VA examination reports and records from the Social Security Administration (SSA), have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.  

In addition, the Veteran was afforded VA examinations in November 2009, April 2011, April 2013, June 2015, and December 2015.  The Board notes that not all of the examiners had access to the Veteran's full claims file; however, the examiners considered the Veteran's reported medical history and provided findings necessary to evaluate his service-connected disabilities.  Therefore, to the extent any records were not available to the examiners, the Board does not find any prejudice to the Veteran.  As a whole, the examinations addressed the manifestations and severity of the Veteran's service-connected disabilities are adequate to make a determination on the claims herein decided.  

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's radiculopathy of the lower extremities and right knee disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues herein decided has been met.  38 C.F.R. § 3.159(c)(4) (2015). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Radiculopathy of the Right and Left Lower Extremities

As noted above, the Board granted separate 10 percent ratings for radiculopathy of the right and left lower extremities in a March 2015 decision.  The Court vacated portion of the Board's decision denying higher evaluations and returned the matter to the Board for further appellate review.  In an August 2015 rating decision, the RO granted service connection for right lower extremity radiculopathy and assigned an initial 10 percent rating effective from April 7, 2011, to June 25, 2015, and a 20 percent rating as of June 26, 2015.  The RO also granted service connection for left lower extremity radiculopathy and assigned an initial 10 percent rating effective from April 7, 2011.  The Veteran has not appealed the effective dates assigned for the grant of service connection for radiculopathy of the lower extremities.  Thus, the Board's focus will be on the evaluation of radiculopathy of the lower extremities since April 7, 2011.  

The Board's lower extremity radiculopathy has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120-4.124a.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.  

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

In this case, the report of a November 2009 VA examination indicates that the Veteran complained of sharp pain in his lower back that radiated down both legs into both heels with associated numbness, tingling, and weakness in the lower extremities.  He denied having flare-ups and indicated that the pain was a constant 9-10/10 on the pain scale.  On physical examination, his gait was normal, and manual muscle testing was 5/5.  A sensory examination was decreased in the L5-S1 dermatome on the right side and 2+ (normal) on the left side.  Reflexes were 2+ at the knee and 1+ (diminished) at the ankle on the right side.  On the left side, reflexes were normal.  Straight leg testing was negative.  

An April 2010 private medical record indicates that electrodiagnostic testing was consistent with S1 radiculopathy on both sides.

The report of an April 2011 VA examination indicates that the Veteran complained of constant low back pain radiating down his legs into his heels and that his right leg was worse than his left leg.  He denied having flare-ups of additional limitations, but indicated that his symptoms waxed and waned and were increased by bending, twisting, and driving.  On physical examination, the Veteran's muscle strength (innervated L2-S2) was 5/5, and sensation was 2/2 (normal) throughout except vague 1/2 over the lower back.  Reflexes at the patella and Achilles were 1+/4+ normal throughout.  The examiner indicated that he did not detect any objective evidence of radiculopathy.

A February 2013 VA neurology record indicates that the Veteran's reflexes were normal at the patella and 1/4 at the Achilles.  Sensory examination to light touch and pinprick were intact in the lower extremities.  Vibration and position sense was also intact in the lower extremities.  The Veteran's gait was normal, and he was able to toe, heel, and tandem walk.  

The report of an April 2013 VA examination for the thoracolumbar spine indicates that the Veteran complained of chronic low back pain with radiation of pain into the lateral side of the thigh to the knee.  He stated that he had no numbness in his feet.  The Veteran indicated that his back pain was worse with bending over and with prolonged walking.  Muscle strength testing of the lower extremities was 4/5 (active movement against some resistance) on both sides with hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  Reflexes at the knee and ankle were normal on both sides.  The sensory examination of the lower extremities was normal, and straight leg raise testing was negative on both sides.  The examiner indicated that the Veteran did not exhibit signs or symptoms of radiculopathy.  The report of an April 2013 VA examination for the peripheral nerves notes similar findings.  The examiner indicated that the sciatic nerve was normal without incomplete or complete paralysis.  

An August 2014 VA telephone record indicates that Veteran reported having a history of chronic back pain.  He stated that his condition was still the same (8/10 on the pain scale) with pain radiating down his right leg and with numbness in both legs.  The Veteran denied having any new leg weakness or worsening leg weakness.  

In a March 2015 letter, Dr. G.B, a private neurologist, reported that the Veteran's back pain was severe and radiated down both legs (right more than left) and compromised his mobility.  The physician indicated that electrodiagnostic testing in January 2015 showed "mild" acute denervation of the right L5 paraspinals on needle examination.  He had a positive bilateral straight leg raising test.  

A June 2015 report of private magnetic resonance imaging (MRI) showed a disc bulge with small central protrusion and annular tear at the L5-S1 level that did not cause significant central stenosis.  There were mild degenerative facet changes and mild foraminal narrowing.  These findings were unchanged since the Veteran's previous examination.  

The report of a June 2015 VA examination indicates that the Veteran complained of constant aching pain in the lower back, increased with any bending over, and constant right leg pain down his lateral thigh into the mid-calf.  It was noted that he had recently had physical therapy and was scheduled for an epidural for sciatica.  The Veteran reported that his pain was worse with lifting and walking for more than a short distance.  Muscle strength testing of the lower extremities was normal.  Reflexes were 1+ (hypoactive) at the knee and ankle on both sides.  Sensory examination was normal except for decreased sensation to light touch on the right side at the thigh/knee and at the lower leg/ankle.  Straight leg raise testing was negative on both sides.  The examiner indicated that the Veteran had moderate pain and numbness in the right lower extremity and no pain or numbness in the left lower extremity.  The examiner indicated that the overall severity of the radiculopathy in the right lower extremity was moderate and that the left lower extremity was not affected.  The examiner also noted that the Veteran occasionally used a cane for back and knee pain.  

The Veteran's SSA records indicate that he underwent an orthopaedic consultation in July 2015.  His ambulation was described as very limited.  He reported that he had constant pain radiating down the right leg all the way to the calf and numbness.  On physical examination, straight leg raise testing was positive at 20 to 30 degrees.  The lower extremities could not be examined because the Veteran would not allow the physician to flex his knees or hips.  Sensory examination to light touch was grossly within normal limits in all lumbar dermatomes.  Deep tendon reflex testing showed that knee jerks were "1" and ankle jerks were trace on both sides.  

The SSA referred the Veteran's claim to the Cooperative Disability Investigation (CDI) unit because malingering was suspected.  The report of an October 2015 investigation indicates that the Veteran was functioning at a higher level than he had alleged and that third party witnesses observed him to have no mental or physical difficulties.  It was noted that the Veteran had alleged disability due to back injury, depression, and anxiety.  He reported that he only occasionally went out with his wife and that he had difficulty bending, standing, squatting, lifting, reading, walking, sitting, kneeling, stair climbing, using his hands, seeing, remembering, and getting along with people.  He also indicated that he used a cane and a brace.  The CDI unit interviewed two of the Veteran's neighbors who indicated that they had witnessed the Veteran alone and that he drove a truck.  They stated that they had never observed him using any type of assistance devise when walking and had never observed him walking with an unusual gait or limping.  

In October 2015, SSA denied the Veteran's claim for disability benefits.  

The report of a December 2015 VA examination reflects that the Veteran complained of progressive pain, numbness, weakness, and stiffness of the low back.  Muscle strength testing in the lower extremities was normal.  Deep tendon reflexes were 1+ (hypoactive) on both sides.  Sensory examination was normal except for decreased sensation to light touch in the right thigh/knee and lower leg/ankle.  
Straight leg raise testing was negative on both sides.  The examiner indicated that the Veteran had moderate radiculopathy in the right lower extremity and that the left lower extremity was not affected.  The Veteran indicated that he regularly used a brace and cane.  

Based on the foregoing evidence, the Board does not find that higher evaluations are warranted for the Veteran's service-connected radiculopathy of the right and left lower extremities.  In making this determination, the Board has carefully considered the medical and lay evidence.  In this case, the Veteran's subjective reports regarding his symptoms must be carefully weighed against the objective medical findings.  While the Veteran is certainly competent to report his observable symptoms, such as radiating pain, numbness, and weakness in his lower extremities, the Board does not find that the reports regarding the severity of his disability are not credible.  The CDI report indicates that his level of functioning was much higher than he alleged and that witnesses observed him without any noticeable physical impairment.  Hence, while the evidence indicates that the Veteran has radiculopathy, his statements regarding the severity of his symptoms are unreliable.  Therefore, the Board finds that the objective findings of trained medical providers are much more probative in the case.

On the left side, the Veteran's radiculopathy has been no more than mild.  Sensory examinations and reflexes were normal on the left side during the November 2009, April 2011, and April 2013 VA examinations.  Sensory examinations were also normal on the left side during the June 2015 and December 2015 VA examinations.  Muscle strength testing was normal on the left side during the April 2011, June 2015, and December 2015 VA examinations.  Muscle strength testing was 4/5 on both sides during the April 2013 VA examination; however, the examiner did not attribute this to radicular symptoms.  Rather, the examiner indicated that the Veteran did not have any radiculopathy.  The Veteran also had hypoactive reflexes on the left side during the June 2015 and December 2015 VA examinations; however, the examiner indicated that his left lower extremity was not affected by radiculopathy.  Therefore, the hypoactive reflexes either did not result in any functional impairment or were not attributable to radiculopathy.  Based on the foregoing, the Board finds that the Veteran's left lower extremity radiculopathy has been no more than mild throughout the appeal period and that the criteria for an evaluation higher than 10 percent under Diagnostic Code 8520 have not been met.

Prior to June 26, 2015, the Veteran's right lower extremity radiculopathy has been no more than mild.  The November 2009 VA examiner indicated that the Veteran had decreased sensation in the L5-S1 dermatome and decreased ankle jerk on the right side; however, straight leg raise testing was negative, and his gait was normal.  The April 2011 and April 2013 VA examiners also indicated that they did not detect any objective evidence of radiculopathy.  Based on the foregoing, the Board finds that the Veteran's right lower extremity radiculopathy was no more than mild prior to June 26, 2015, and more nearly approximated the criteria for a 10 percent rating under Diagnostic Code 8520.

As of June 26, 2015, the Veteran's right lower extremity radiculopathy has been no more than moderate.  The June 2015 and December 2015 VA examiners both indicated that the severity of the Veteran's radicular symptoms were moderate in nature.  The Veteran had decreased sensation and hypoactive reflexes at the thigh/knee and lower leg/ankle, but sensation and reflexes were not absent.  His radicular symptoms did not affect his feet/and toes, and muscle strength was normal without any evidence of muscle atrophy.  Based on the foregoing, the Board finds that the Veteran's right lower extremity radiculopathy has been no more than moderate since June 26, 2015, and more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 8520.

Based on the foregoing, the Board finds that higher initial ratings for radiculopathy of the right and left lower extremities are not warranted.  


II.  Right Knee Disability

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran is currently assigned a 10 percent evaluation for his right knee disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II. 

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule. 

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In this case, the Veteran filed a claim for an increased rating in April 2010, which was denied in an April 2011 rating decision.  In June 2011, he stated that he disagreed with the April 2011 rating decision that indicated that he had failed to attend the VA examination.  The RO contacted the Veteran, and he stated that the VA examination had been rescheduled and that he had attended the examination.  The RO noted that it would treat his appeal as a claim for increase, and the Veteran agreed.  See Virtual VA, Report of General Information received on June 23, 2011.

Prior to the Veteran's claim for an increased rating, a November 2009 VA examination report indicates that Veteran complained of right knee pain (6-7/10 on the pain scale) with flare-ups (8/10) associated with prolonged walking.  He said flare-ups occurred two to three times a week and lasted approximately once day.  He stated that he could not exercise or climb up and down ladders.  He did not require any assistance devices or a knee brace, and he having denied any instability or weakness.  It was noted that he had to modify dressing and showering and that he had difficulty with prolonged standing and walking.  On objective examination, right knee range of motion was from 0 degrees of extension to 90 degrees of flexion.  However, the examiner indicated that limitation of motion was due to back pain and not knee pain.  There was no evidence of any instability of the knee.  X-rays showed mild osteoarthritis.  

The report of an April 2011 VA examination reflects that the Veteran complained of intermittent right knee pain, stiffness, and numbness.  He denied having right knee popping, catching, giving way, locking, dislocation, and subluxation.  He indicated that his activities of daily living were slowed by knee symptoms and that he missed work approximately 10 days in the prior 12-month period due to knee symptoms.  The Veteran reported that he was limited to walking and standing for 10 minutes.  Flare-ups waxed and waned, with increased symptoms caused by going up and down stairs, squatting, and kneeling.  He denied using any assistance devices.  On objective examination, he walked with a short step gait that favored neither lower extremity.  There was mild knee tenderness to light palpation of the anterior right knee, mild swelling, and effusion.  There was no atrophy, and muscle strength was normal.  Range of motion was from 0 degrees of extension to 120 degrees of flexion.  There was no evidence of instability.  With repetitive testing, there was no additional objective loss of joint function due to pain, weakness, fatigue, or incoordination.  Weight-bearing seemed to favor neither lower extremity according to inspection of shoe wear.  

A February 2015 VA physical therapy consultation record indicates that the Veteran complained of constant pain that woke him up at night and sensory changes in the right knee.  Range of motion was from -4 degrees of extension to 108 degrees of flexion.  Muscle strength was 4-/5.  There was impaired sensation described as burning and numbness in the right knee.  His gait was described as having an even stride and cadence.  X-rays showed minimal degenerative changes of the patellofemoral joint, but were otherwise normal.  

An August 2012 VA orthotics note indicates that the Veteran was issued knee braces after he requested them.  See, Virtual VA, CAPRI records received on December 11, 2012, pg. 35.  

The report of a June 2015 VA examination indicates that the Veteran complained of aching pain in his right knee, which increased when climbing stairs and when walking.  He stated that he wore a brace frequently and used a cane occasionally for his knee and back, that he did not have any flare-ups of the right knee, and that his back and knee pain limited his ability to stand and walk.  On physical examination, right knee range of motion was from 0 degrees of extension to 90 degrees of flexion.  Functional loss was caused by pain, and there was evidence of pain on weight-bearing.  There was no localized tenderness or pain on palpation and no evidence of crepitus.  The examiner indicated that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Therefore, repetitive testing was not conducted.  The examiner noted that pain significantly limited functional ability with repeated use over a period of time, but did not provide any additional limitations in terms of range of motion.  Muscle strength was normal with no evidence of atrophy.  Joint stability testing did not show evidence of instability.  It was also noted that there was no ankylosis, patellar dislocation, meniscus cartilage condition, or history of surgery.  The examiner stated that knee pain contributed to limitations with walking and standing, but that back pain was the primary limiting factor.

A July 2015 private medical record from Dr. G.B. indicates that the Veteran had bilateral knee pain, right greater than left.  It was noted that his knee would occasionally lock up on him when bearing weight and that going up and down stairs was difficult.  In August 2015, it was noted that bilateral anterior drawer test was positive.  It was also noted that he had a good range of motion in all joints.  Sensory examination was normal to vibration, light touch, and pinprick in all extremities.  His gait was normal, and he was able to walk on his heels and tiptoes and in tandem.

The report of a December 2015 VA examination indicates that the Veteran complained of progressive pain, stiffness, and weakness with flare-ups.  He stated that his knee symptoms limited walking, standing, sitting, squats, stairs, jobbing, jumping, and lifting/carrying.  On objective examination, range of motion was from 0 degrees of extension to 90 degrees of flexion.  The examiner indicated that pain caused the functional loss and that there was evidence of pain on weight-bearing.  There was localized tenderness or pain on palpation of the joint.  With repetitive testing, there was no additional functional loss after three repetitions.  It was noted that the Veteran was examined immediately after repetitive use over time, and the examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.   The examiner indicated that the examination was not being conducted during a period of flare-up and that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner was unable to estimate functional limitations during flare-ups without resorting to speculation.  Muscle strength was normal with no atrophy.  There was no ankylosis, subluxation, lateral instability, recurrent dislocation, or meniscus condition.  The Veteran reported that he regularly used a brace and cane.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a schedular rating in excess of 10 percent for his service-connected right knee disability. 

As a preliminary matter, the Board notes that the Veteran is currently assigned a 10 percent rating under Diagnostic Code 5010, which contemplates arthritis and painful motion.  There is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. Thus, an increased evaluation is not warranted under Diagnostic Code 5010.

The Board also finds that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5260 for limitation of flexion.  The record does not show that flexion was limited to 30 degrees or less to warrant a higher evaluation at any point during the appeal period.  At worst, right knee flexion was limited to 90 degrees.  Thus, the Veteran does not meet the criteria for an increased evaluation under Diagnostic Code 5260.

In addition, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Code 5261 for limitation of extension.  The record does not show that the right knee exhibited any limitation of extension during the appeal period.  As such, the criteria for an increased evaluation under Diagnostic Code 5261 have not been met.

The Board also finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Although a private physician indicated that the Veteran had a positive drawer sign in August 2015, which can indicate laxity or a tear in the anterior cruciate ligament, there have been no other findings of laxity or instability in the right knee during the appeal period.  In addition, although the Veteran was issued a knee brace, there were no findings of instability or subluxation at the time the brace was issued.  Rather, the knee brace was issued at his request.  In April 2011, the Veteran specifically denied having any instability or subluxation in the right knee, and the VA examinations have consistently indicated that there has been no evidence of laxity, lateral instability, or subluxation.  Thus, the weight of the evidence does not support that the Veteran has subluxation or lateral instability in the right knee.  As such, the criteria for an increased evaluation under Diagnostic Code 5257 have not been met.  

The Board also finds that Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (dislocation of semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable in this case, as the evidence does not show that the Veteran has any of these manifestations.  See, e.g. June 2015 and December 2015 VA examinations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's knee is not fixated or immobile.  Moreover, the Veteran and his representative have not contended that he has such symptomatology.  Therefore, a separate or higher rating is not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the separate 10 percent evaluations currently assigned, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's knee is contemplated in the currently assigned evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the December 2015 VA examiner noted that the Veteran was being examined immediately after repetitive use over time and that right knee flexion was limited to 90 degrees.  The examiner also indicated that there was no additional functional loss or limitation of motion after three repetitions.  None of the evidence suggests that the Veteran would have ankylosis, flexion limited to 30 degrees, or extension limited to 5 degrees.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Finally, the Board notes that the Veteran had has complaints of numbness and sensory changes in his right knee.  However, as discussed at length above, he is service-connected for right lower extremity radiculopathy, which contemplates these symptoms.  To compensate the Veteran separately for numbness and sensory changes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015).

In reaching the above decision, the Board has considered the Veteran's lay statements.  The Veteran is competent to report his observations with regard to the severity of his service-connected right knee disability, including the nature and frequency of his symptomatology.  However, as noted above, the Board finds that the Veteran is not credible in light of the CDI report conducted in connection with his claim for SSA disability benefits.  His statements must be carefully weighed against the other evidence of record.  Here, the Board finds the specific medical examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.

For these reasons, the Board finds that the preponderance of the evidence is against a schedular rating in excess of 10 percent for the Veteran's service-connected right knee disability.  


ORDER

Entitlement to a higher initial rating for right lower extremity radiculopathy on a schedular basis, currently rated as 10 percent disabling prior to June 26, 2015, and 20 percent disabling as of June 26, 2015, is denied.

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, on a schedular basis, is denied.  

Entitlement to a rating in excess of 10 percent for a right knee disability, on a schedular basis, is denied.


REMAND

The Board finds that a social and industrial survey is needed in connection with the Veteran's claim for entitlement to TDIU.  The record indicates that the Veteran retired from the Navy in 2009 and then worked as a security guard until January 2015.  His former employer indicated that he retired voluntarily and did not lose any time in the prior 12-month period due to disability.  See, June 2015 Request for Employment Information.  The Veteran has contended that he could no longer perform his duties, which required walking and standing for long periods of time.

The December 2015 VA examiner opined that the Veteran's combined musculoskeletal disabilities would prohibit work duties that demanded strenuous physical exertion or were dominated by prolonged standing, walking, and sitting without breaks, but that his disabilities should not limit his ability to perform sedentary tasks that are common for clerical or administrative positions.

As discussed above, the SSA suspected malingering and referred the Veteran's case to the CDI unit for a field investigation.  The findings of the investigation indicated that the Veteran was functioning at a higher level than he had reported.  As such, the SSA denied disability benefits, finding that his condition was not severe enough to be considered disabling.  

In light of the evidence above, the Board finds a social and industrial survey would be helpful in making a determination on the Veteran's claim.  

The Veteran's claims for increased ratings for his service-connected low back disability, cervical spine disability, radiculopathy of the right and left lower extremities, and right knee disability, on extraschedular bases, are inextricably intertwined with his claim for TDIU.  Therefore they must be considered together.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.
	
The AOJ should also obtain any outstanding, relevant VA treatment records, including from the VA Medical Center in San Diego.  

2.  After the above development has been completed, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

A written copy of the report should be associated with the claims folder.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


